Opinion of the Court
Darden, Judge:
Having entered a plea of guilty, the accused was then convicted by a special court-martial at Camp Pendleton, California, of absence without leave, in violation of Article 86, Uniform Code of ■Military Justice, 10 USC § 886. The providence of his plea is now questioned.
The inquiry made in this case regarding the plea is comparable to that found in United States v Care, 18 USCMA 535, 40 CMR 247. The procedure followed, however, would not meet the standard that must apply to cases tried thirty days after the decision in United States v Care, supra. Regardless, we have no doubt that the guilty plea is provident, for the accused, in mitigation, admitted the unauthorized absence charged, explaining that his action was dictated by family problem’s.
Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn concurs.